      Case 1:19-cv-07070-JPC-SDA Document 58 Filed 10/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Omer Waqas Khwaja,                                                     10/08/2020

                               Plaintiff,
                                                           1:19-cv-07070 (JPC) (SDA)
                   -against-
                                                           ORDER FOR
 Jobs to Move America,                                     TELEPHONE CONFERENCE

                               Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The parties shall appear via Telephone for a conference in the above-captioned matter

on Thursday, October 15, 2020, at 12:00 p.m. EST. At the scheduled time, the parties shall each

separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:        New York, New York
              October 8, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
